Dewey, J.
In estimating the damages for the breach of the covenant of the defendant, by reason of the inchoate right of dower of Mrs. Lathrop, the wife of the grantor of the defendant, and under whose title the estate is held, the inquiry is as to the rule for estimating the value of the land to which the right of dower attaches. As the question is one in reference to a claim where the alleged improvements have been made by one holding under an alienation by the husband, the rule of estimating the value of the property will be to estimate the same as it was at the time of the alienation by the husband, as to its improvements by cultivation and buildings. It was com*52petent, as bearing upon this question, for the defendant to introduce evidence to show that, since the execution of the deed of the husband, the premises had been greatly increased in value by improvements made thereon by the labors and expenditures of the grantee of the husband, and those holding under such grantee, upon the land itself, as well as by the buildings erected thereon. Cutler v. Ware, 9 Mass. 218. Powell v. Monson & Brimfield Manuf. Co. 3 Mason, 375. This question in a broader aspect will be found fully considered in Mr. Washburn’s valuable treatise on the American Law of Real Property, Vol. I. 238. The proposed evidence tending to show that, since the deed of Wells Lathrop to Howard, the premises had been greatly increased in value by improvements and expenditures upon the land itself, as well as by erecting buildings thereon, was therefore competent, and especially so to enable the jury properly to consider the case in reference to the evidence that had been introduced into the case as to its present value.

Exceptions sustained.